t c memo united_states tax_court charles vernon roberts petitioner v commissioner of internal revenue respondent docket no filed date bradford e henschel for petitioner anne stacey daugharty for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure plus additions to tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure under sec_6653 sec_6651 sec_6661 and sec_6654 in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner filed his federal_income_tax return whether respondent should bear the burden_of_proof in this case because her position in the notice_of_deficiency was arbitrary and unreasonable whether respondent is barred by the statute_of_limitations from proceeding to assess and collect the tax_liability whether petitioner is entitled to joint filing_status whether petitioner is entitled to a dependency_exemption deduction for his daughter whether petitioner is entitled to certain schedule a itemized_deductions whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his return whether petitioner is liable for the addition_to_tax under sec_6653 for negligence whether petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement_of_income_tax and whether petitioner is liable for the addition_to_tax under sec_6654 for failure to make estimated_tax payments in his brief petitioner suggested additional issues which border on the frivolous viz whether the form_1040 is so ambiguous and unintelligible so as to deprive petitioner of his due process notice pursuant to the 4th sic amendment and continued some of the facts have been stipulated and they are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of the filing of this petition petitioner resided in inglewood california petitioner and his wife evelyn jean roberts have one daughter nicole aileen roberts who was born on date in petitioner mrs roberts and nicole resided in the family home during petitioner was employed as an engineer by the sanitation department of the county of los angeles petitioner received wages as an employee from the county of los angeles in the amount of dollar_figure from which no withholding taxes were deducted in addition petitioner received interest_income in the amount of dollar_figure in petitioner made no estimated_tax payments in mrs roberts was unemployed during in petitioner and mrs roberts owned a residence located pincite west 177th street in inglewood california the inglewood property during petitioner and mrs roberts made mortgage payments on the inglewood property the amounts of which were not included in the record in addition petitioner continued whether petitioner had a taxable_year fortunately however petitioner presented no argument in the brief regarding these issues accordingly we shall not address them nor the potential exposure to a sec_6673 penalty and mrs roberts owned an apartment building which contained nine units located pincite gibraltar avenue los angeles california the gibraltar property petitioner received rental income and incurred rental expenses with respect to the gibraltar property but no evidence was presented as to the amounts of any such income or expenses petitioner and mrs roberts also owned property pincite madden avenue in los angeles the internal_revenue_service irs determined that petitioner failed to file his federal_income_tax return the federal return a notice_of_deficiency was issued to petitioner on date in the notice_of_deficiency respondent determined that petitioner received wages of dollar_figure that petitioner was entitled to one personal_exemption of dollar_figure and that petitioner was entitled to single filing_status bradford e henschel petitioner's counsel herein prepared petitioner's federal return and california state_income_tax return the california return neither petitioner nor mrs roberts personally mailed or delivered the federal return to the internal_revenue_service center in fresno california for filing although neither petitioner nor mrs roberts saw mr henschel mail the federal return they believe he mailed the mrs roberts testified that her father lived at the madden avenue property whereas petitioner testified that her father lived at the gibraltar property thus it is unclear whether the madden property was rental property federal return in addition petitioner and mrs roberts believed that they filed a request for extension of time to file the federal return the record contains a copy of an application_for automatic_extension of time to file personal income_tax return with regard to the california return but there is no indication whether such application was actually filed with the state of california neither petitioner nor mrs roberts kept a copy of the federal return or the application_for extension to file the federal return further there is no credible_evidence in the record as to when a federal application_for extension or a federal return may have been prepared and or mailed on date petitioner and mrs roberts filed a petition under chapter with the u s bankruptcy court in the central district of california in los angeles the bankruptcy court a proof_of_claim for internal revenue taxes was filed by the irs with the bankruptcy court on date the proof_of_claim indicates that petitioner was indebted to the united_states in the amount of dollar_figure as of the date the petition was filed with the bankruptcy court the attachment to the proof_of_claim indicates that as of date no tax had been assessed for but that a penalty of dollar_figure and interest of dollar_figure had been assessed for according to the attachment to the proof_of_claim of the irs the bulk of the claimed indebtedness pertained to assessed continued petitioner contends that the notice_of_deficiency is arbitrary unreasonable and barred by the statute_of_limitations in addition petitioner argues that respondent should bear the burden_of_proof further petitioner contends that he filed the federal return and that he is entitled to either married filing joint or married filing separate status a dependency_exemption deduction for his daughter and various schedule a itemized_deductions further petitioner argues that he did not understate his federal_income_tax and is not liable for the additions to tax under sec_6651 sec_6653 sec_6654 and sec_6661 respondent contends that petitioner failed to file the federal return respondent now concedes that petitioner was married in and that only one-half of the income earned by him is taxable to him in accordance with the community_property_laws of california further respondent contends that petitioner has not proven entitlement to any schedule a itemized_deductions nor the exemption deduction for his daughter and that petitioner is liable for the additions to tax under sec_6651 sec_6653 sec_6654 and sec_6661 continued taxes additions to tax and interest for the taxable years and preliminary matters respondent has made a general objection to petitioner's brief at the close of trial we directed the parties to file briefs rule e addresses the form and content of briefs and directs that all briefs shall contain certain information rule e directs that all briefs shall contain the following proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement petitioner's opening brief fails to comply with rule in particular it fails to comply with paragraph e thereof the section entitled petitioner's proposed findings_of_fact contains incomplete statements and with one exception no references to either the trial transcript exhibits or stipulated facts we note that petitioner's brief is defective in many other ways in particular the contents and page numbers described in the table of contents do not match the section titles and page numbers in the body of the brief in addition petitioner's brief does not include a statement of the nature of the controversy and the tax involved as required by rule e further petitioner's brief also fails to include a concise statement of the points on which petitioner relies as required by rule e in addition we note that continued petitioner's brief was of very little assistance to us nevertheless we shall not hold for respondent on that basis but have determined our findings_of_fact on the meager record before us we now turn to respondent's objections to some of petitioner's exhibits respondent objected to the following exhibits on the basis of authenticity petitioner's exhibit the california return petitioner's exhibit application_for automatic_extension of time to file the california return and petitioner's exhibit escrow statement for the gibraltar property finally respondent objected to petitioner's exhibit on the basis of hearsay and petitioner's exhibit an order holding the franchise tax board in civil contempt on the basis of relevancy proceedings in this court are conducted in accordance with the federal rules of evidence sec_7453 rule evidence continued petitioner's brief includes a section entitled petitioner's calculation of proper tax which appears to be a premature attempt at a rule computation respondent's counsel also objected to the manner in which she received petitioner's exhibit sec_5 through because they were sent to her via facsimile the morning of the trial although petitioner violated the pretrial order by his failure to timely provide respondent with these documents respondent did stipulate to them thus we shall not exclude them because respondent's receipt of them was delayed that will support a finding that the matter in question is what the proponent claims is sufficient to authenticate that evidence fed r evid rule b with respect to petitioner's exhibit sec_5 and we believe respondent's objection goes to the weight of the evidence rather than its admissibility and we overrule the objection as for petitioner's exhibit petitioner's testimony that he owns the gibraltar property is sufficient to provide the foundation necessary for this court to draw the inference that the evidence is what it is claimed to be respondent's objection to these exhibits based on authenticity is overruled we also overrule respondent's hearsay objection to petitioner's exhibit the hearsay is defined as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid rule c normally hearsay is excluded from evidence unless an exception to the hearsay rule applies 93_tc_529 this rule is designed to avoid the introduction of evidence that may have the appearance of trustworthiness but is not subject_to the test of cross-examination 417_us_211 snyder v commissioner supra pincite business records are excepted from this exclusion and we believe the escrow document is a business record see fed r evid therefore we overrule respondent's hearsay objection finally we turn to respondent's relevancy objection to petitioner's exhibit relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence fed r evid petitioner's exhibit pertains to the efforts of the california franchise tax board to collect california income taxes during petitioner's bankruptcy this document has no relevance to petitioner's federal_income_tax liability accordingly we sustain respondent's objection petitioner argued that this exhibit was relevant to his motion to dismiss based on petitioner's contention that the irs had already assessed a tax for the taxable_year we had previously denied that motion but advised petitioner that he could renew the motion if appropriate at a later point during the proceedings petitioner failed to do so since there is no pending motion to dismiss petitioner's exhibit cannot be relevant to such motion moreover we fail to see any such relevancy in any event filing of the federal return and the statute_of_limitations respondent's transcript of petitioner's account indicates that no return or payments were received from petitioner for the tax_year the transcript did reflect assessments totaling dollar_figure which were explained by respondent's witness as pertaining to a penalty for furnishing false information regarding a form_w-4 see sec_6682 petitioner contends that he timely mailed and filed the federal return and that the statute_of_limitations bars assessment of the deficiency and additions to tax to support this claim petitioner presented a copy of an application_for automatic_extension to file the california return and a copy of the california return both of which indicate that they were signed sometime in however attached to the california return was a copy of a form from the california franchise tax board which indicates that the california return was not filed until date petitioner and mrs roberts testified that mr henschel mailed the federal return although they did not personally see him do so based on this testimony petitioner contends that he mailed the federal return and therefore since he mailed the federal return to the irs he filed the federal return see 546_f2d_725 7th cir affg 65_tc_528 however petitioner failed to present any documentary_evidence such as a copy of the return or mailing receipt which would substantiate his claim that he mailed either the federal return or an application_for extension to file the federal return if petitioner is contending that the federal return was mailed at the same time as the california return it would not have been mailed until moreover given the conceded items of income and the claimed deductions and exemptions based on the california return it is likely that a tax would have been due and owing inasmuch as petitioner had eliminated any withholding of taxes from his wages however petitioner received no bills from respondent and made no payments to respondent accordingly we find that petitioner did not file a federal return for thus it follows that the period of limitations does not bar assessment of the deficiency and additions to tax for that year sec_6501 burden_of_proof petitioner argues that the notice_of_deficiency should not be accorded the normal presumption of correctness see rule a 290_us_111 specifically petitioner argues that the notice_of_deficiency is arbitrary and unreasonable because he mailed the federal return he was married during and the notice_of_deficiency attributed all of the community_income to him in addition petitioner contends that the proof_of_claim filed by the irs in the bankruptcy proceeding indicates the federal_income_tax owed was dollar_figure that the irs has a history and reputation for making mistakes in processing returns and that respondent did not offer the necessary foundational information into evidence to support the notice_of_deficiency it is well established that in the absence of exceptional circumstances the court will not look behind a deficiency_notice to determine whether the commissioner's agents followed proper administrative procedures 61_tc_61 see also 62_tc_324 even in such exceptional circumstances the court will generally not hold the deficiency_notice null and void to relieve the taxpayer of any_tax liability greenberg's express inc v commissioner supra pincite with respect to petitioner's argument that the notice_of_deficiency is arbitrary and unreasonable because it is erroneous we disagree petitioner's testimony standing alone that he signed the federal return and gave it to mr henschel to mail does not establish that the federal return was actually mailed moreover the fact that respondent allocated all of the community_income to petitioner even though he was married in does not make the deficiency_notice arbitrary or unreasonable by virtue of petitioner's failure_to_file the federal return respondent issued a deficiency_notice without information as to petitioner's marital status petitioner appears to suggest that the proof_of_claim that was filed in the bankruptcy court somehow limits the amount of tax owed by petitioner and therefore the deficiency_notice is arbitrary and unreasonable however our review of the proof_of_claim indicates that as of date petitioner owed a penalty of dollar_figure interest of dollar_figure and that no income_tax had been assessed the proof_of_claim is irrelevant to this proceeding further petitioner's argument that the alleged irs reputation for mistakes is a basis for determining that the notice_of_deficiency is arbitrary and unreasonable is without merit turning to petitioner's argument regarding the foundational proof required of respondent the u s court_of_appeals for the ninth circuit the court to which an appeal in this case would lie requires that respondent come forward with some substantive evidence establishing a minimal evidentiary foundation for her determination that the taxpayer received unreported income before she may rely on the presumption that her determination is correct 774_f2d_932 9th cir affg an order of this court 680_f2d_1268 9th cir affg per curiam an order of this court 596_f2d_358 9th cir revg 67_tc_672 the facts in this case support the deficiency_notice indeed petitioner does not dispute that he received wage income_interest income and rental income during and respondent's records indicate that petitioner did not file the federal return thus the minimal evidentiary foundation for respondent's determination has been conceded unreported income in the deficiency_notice respondent determined that petitioner received wages of dollar_figure in at trial petitioner testified that he was an engineer for the county of los angeles that he received wages from the county of los angeles of dollar_figure and that he received an undetermined amount of rental income in in addition petitioner conceded that he received interest_income of dollar_figure in view of the record in in this regard petitioner's request on brief for reasonable_litigation_costs will be denied as premature and because petitioner has not substantially prevailed see rules and this case and respondent's concession we hold that petitioner had income of one-half of the wages and interest or dollar_figure filing_status in the notice_of_deficiency respondent determined that petitioner's filing_status was single petitioner contends on brief that he is entitled to joint filing_status for sec_1 provides that the filing_status married filing joint applies only to every married individual who makes a single return jointly with his spouse under sec_6013 from this language it is clear that a return must be filed in order to be entitled to joint status 78_tc_558 see girard v commissioner tcmemo_1994_556 if no return is filed as of the date the case is submitted for decision joint filing_status ordinarily cannot be claimed because no return would be in the record 86_tc_433 n affd in part and revd in part on other issues 851_f2d_1492 d c cir see sec_6013 we have previously found that petitioner did not file a return for taxable_year in addition since petitioner was because the record contains no information regarding the unreported rental income we make no determination with respect to such income married at the end of and has not alleged or shown that he was living apart from his wife during that year he does not qualify as the head_of_household for income_tax purposes therefore the only filing_status applicable to petitioner is that of a married individual filing a separate_return sec_1 b a dependency_exemption deduction respondent determined that petitioner was entitled to one exemption_amount for himself during however petitioner contends that he is also entitled to an additional exemption for his daughter nicole respondent conceded at trial that nicole resided with petitioner during sec_151 provides that a taxpayer is entitled to an additional exemption for each dependent who has gross_income less than the exemption_amount or is a child of the taxpayer who is a either under years of age or b a student sec_152 provides that a dependent includes a child of the taxpayer who receives over half of his or her support from the taxpayer during nicole was years of age resided with petitioner and mrs roberts and was unemployed however petitioner failed to prove that he provided over one half of nicole's support during the year at issue because california is a community_property_state one half of the income earned by petitioner is property of mrs roberts thus to the extent that these funds were used to support nicole at best each spouse contributed exactly one half of nicole's support and not over one half as required by statute 52_tc_288 ketcham v commissioner tcmemo_1982_637 accordingly petitioner is not entitled to an exemption deduction for nicole schedule a itemized_deductions in the notice_of_deficiency respondent determined that petitioner was entitled to the zero_bracket_amount petitioner contends that he is entitled to schedule a itemized_deductions specifically petitioner contends that he is entitled to the following itemized_deductions that he claimed on the california return expense medical dental real_estate tax general_sales_tax auto license home mortgage interest lot interest charitable_contributions union dues lawyer accountant fees small engine tools amount dollar_figure big_number big_number big_number big_number deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner testified that the federal return mirrored the california return in addition petitioner and mrs roberts testified that the amounts claimed on the california return were correct except as noted below petitioner introduced no evidence such as bills invoices receipts canceled checks or other evidence to substantiate the amounts claimed on the california return or support his assertion that the california return was correct when filed the absence of documentary_evidence was not explained by petitioner the fact that the california return was signed under penalty of perjury is not sufficient to substantiate the deductions claimed on it see 71_tc_633 62_tc_834 thus petitioner has failed to substantiate the claimed deductions and therefore is not entitled to the claimed itemized_deductions the record does contain a copy of a real_estate tax bill for the inglewood property for the fiscal_year ending date that document reflects a property_tax assessment of dollar_figure moreover in taxpayers were entitled to a deduction for general_sales_tax which in the absence of substantiation of actual expenditure could be claimed based on tables promulgated by respondent based upon reported income also in itemized_deductions necessarily had to exceed the zero_bracket_amount in order to be beneficial taxwise the zero_bracket_amount for for a married taxpayer filing single was dollar_figure the allowance of any amount based on the real_estate tax_assessment for the inglewood property and an allowance for sales_taxes would not come anywhere near dollar_figure accordingly we deny petitioner's claim that he is entitled to schedule a itemized_deductions sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless it is shown that such failure was due to reasonable_cause and not willful neglect it is petitioner's burden to show that he filed his return timely or that reasonable_cause existed for his failure to timely file his return rule a 290_us_111 haden v commissioner tcmemo_1986_539 carlin v commissioner tcmemo_1981_694 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 to disprove willful neglect a taxpayer must show that the late filing did not result from a conscious intentional failure or reckless indifference 469_us_241 we have previously determined that petitioner failed to timely file the federal return petitioner failed to present any evidence that his failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain respondent on this issue sec_6653 sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of the rules or regulations sec_6653 imposes an addition_to_tax in the amount of percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determination that petitioner was negligent is presumed correct and petitioner bears the burden of proving that he was not negligent rule a petitioner contends that he was not negligent because he acknowledged receiving more gross_income ie the interest_income than determined in the deficiency noticedollar_figure however petitioner presented no books_and_records receipts bills canceled checks or other documentation to support the claimed deductions moreover we have previously concluded that petitioner did not timely file the federal return see emmons v in his brief petitioner argued that he was not liable for the sec_6662 penalty however sec_6662 was not in effect in and is not at issue in this case respondent determined that sec_6653 was applicable commissioner 92_tc_342 affd 898_f2d_50 5th cir accordingly we sustain respondent's determination sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated_tax this addition_to_tax is mandatory unless a taxpayer is able to qualify under the specific exceptions set forth in sec_6654 75_tc_1 reasonable_cause and lack of willful neglect are not defenses to this addition_to_tax petitioner had no income taxes withheld from his wages and made no estimated_tax payments during moreover petitioner presented no evidence that he falls within any of the enumerated exceptions under sec_6654 accordingly we sustain respondent's determination sec_6661 sec_6661 provides a 10-percent addition_to_tax if there is a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown for the taxable_year or dollar_figure in view of respondent's concession that petitioner is taxable on one-half of the income the amount of the deficiency herein will not exceed dollar_figure accordingly we do not sustain respondent's determination on this issue to give effect to the foregoing decision will be entered under rule
